DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/26/19 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  See IDS NPL document number 3, Yasukawa, Sample – Selection – Model ni your Shasai Kakuzuke no Hikaku, Gendai Finance, no. 10, September 30, 2001, pages 63-83.  It has been placed in the application file, but the information referred to therein has not been considered.
Furthermore, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  Non patent literature reference in the specification [0053], T.J. Moore, et al., Maximum-Likelihood estimation and scoring under parametric constraints, Army Research Lab, Adelphi, Md Tech. Tep. ARL-TR-3805, 2006 is not listed in the IDS and has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 4 limitations the “narrow-down condition acquisition unit” and the “narrow-down processing unit” must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The specification is objected to because claim limitations a “constraint acquisition unit”;  a “narrow-down condition acquisition unit”, and a “narrow-down processing unit”; a “constraint acquisition step for acquiring, by the constraint acquisition unit”; a “narrow-down condition acquisition step for acquiring, by the narrow–down condition acquisition unit”; “a constraint acquisition step for acquiring”;  a “narrow-down condition acquisition step for acquiring”, and a “narrow-down processing step for narrowing down” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents.  See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function.  See rejection under 35 USC 112(b) below for further details as to the description requirement.  

Claim Objections
Claims 2-3, and 5-12 are objected to because of the following informalities.
Claim 2 lines 14-15 recite “an realizations” in two instances.  This appears to be a typographical error and should recite “a realization” or “realizations” without the word “an”.
Claim 3 line 2, claim 7 line 2, and claim 11 line 2 recite “the estimates”.  This limitation lacks antecedent basis.  Antecedent basis is present for “the estimate”.

Claim 5 lines 18-19, and claim 6 lines 19-20, claim 9 lines 16-17, and claim 10 lines 17-18 recite “selecting, as the desired explanatory variable, the candidate explanatory variable”.  The desired explanatory variable and the candidate explanatory variable lack antecedent basis.  Antecedent basis is present for “the desired explanatory variables” and “the candidate explanatory variables”.  Claims 7-8 inherit the same deficiency as claim 5 by reason of dependence.  Claims 11-12 inherit the same deficiency as claim 9 by reason of dependence.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “constraint acquisition unit”, “estimation unit”, “selection unit” of apparatus claims 1-2;  “narrow-down condition acquisition unit”, and “narrow-down processing unit” of apparatus claim 4; a “constraint acquisition step for acquiring, by the constraint acquisition unit”,  an “estimation step for calculating, by the estimation unit”, and a “selection step for selecting, …by the selection unit” for the method claims 5-6;  a “narrow-down condition acquisition step for acquiring, by the narrow –down condition acquisition unit” in method claim 8; a “constraint acquisition step for acquiring”, an “estimation step for calculating”, and a “selection step for selecting” for the program 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses the units and steps as specialized “functions” executed by a computer program.  See specification paragraph [0030], figure 2.  Therefore, the “estimation unit”, “estimation step for calculating, by the estimation unit”, and “estimation step for calculating” comprise the algorithm executed as a computer program as in the estimation algorithm described in paragraphs [0048-0052] such as a coordinated descent or steepest descent algorithm or equivalent, or the estimation algorithm described in paragraphs [0086-0097] an ordered logit model, or equivalents.
As to the “selection unit”, the “selection step for selecting, …by the selection unit”, and the “selection step for selecting”, these are interpreted to comprise the algorithm described in [0055] of 1, determining whether a coefficient values estimated by the estimation unit is zero or nonzero, and 2, selecting candidate explanatory variables corresponding to the non-zero coefficient as the desired explanatory variables, or equivalents.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.   

The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention.  Claims 1-2, 4-6, and 8-10  recite a “constraint acquisition 
However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations.  See rejection under 35 USC 112(b) below for further details as to the requirement of a respective algorithm.  
Claims 3-4 inherit the same deficiency as claim 1 by reason of dependence.  Claims 7-8 inherit the same deficiency as claim 5 by reason of dependence. Claims 11-12 inherit the same deficiency as claim 9 by reason of dependence.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 lines 2 and 4 recite “when the selection unit selects two or more of the explanatory variables”, and “the selected explanatory variables”.  This limitation lacks antecedent basis.  It is unclear what “the explanatory variables” and the “selected explanatory variables” refers to, the desired explanatory variables, the candidate explanatory variables, or other.
Claim 8 lines 4-5 recite “the explanatory variables are selected in the selection step”.  This limitation lacks antecedent basis.  It is unclear what “the explanatory variables” refers to, the desired explanatory variables, the candidate explanatory variables, or other.
Claim 12 lines 1-2 and 4 recite “when two or more of the explanatory variables are selected in the selection step”, and “the selected explanatory variables”.  This limitation lacks antecedent basis.  It is unclear what “the explanatory variables” and the “selected explanatory variables” refers to, the desired explanatory variables, the candidate explanatory variables, or other.




However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
As to the “constraint acquisition unit”, “constraint acquisition step for acquiring, by the constraint acquisition unit”, this unit and function performed by the step are merely described in the drawings as a black box. See figure 9 unit 50, and figure 6 step S201.  Furthermore the specification discloses the units and steps as specialized “functions” executed by a computer program. See [0030], figure 2.  However no algorithm for the “constraint acquisition unit” or “constraint acquisition step for acquiring” could be found in the specification.  Paragraph [0070] merely describes the unit and step as “the constraint acquisition unit acquires constraints”.  Tables 4, 10, 12, 15, and 17 disclose examples of constraints but do not disclose an algorithm for how the constraints are acquired.

As to the “narrow-down processing unit”, “narrow-down processing step for narrowing down, by the narrow–down processing unit”, and the “narrow-down processing step for narrowing down”, this unit and function performed by the step are merely describe in the drawings as  a black box function “narrow-down” step 302 of figure 7.  Furthermore the specification discloses the units and steps as specialized “functions” executed by a computer program. See [0030], figure 2.  However no algorithm for the “narrow-down processing unit” or the “narrow-down processing step for narrowing down” could be found in the specification. Paragraph [0080] merely describes that unit and step as executing narrow-down processing.  This paragraph further describes examples of conditions that are acquired, but does not disclose an algorithm for the actual acquisition.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding claims 1 and 2, the under the Alice framework Step 1, the claims fall within the four statutory categories of patentable subject matter identified by 35 USC 101: a process, machine, manufacture or composition of matter. 
 Under the Alice framework Step 2A prong 1, claims 1 and 2 recite Mathematical Concepts.  Claim 1 mathematical relationships, mathematical calculations, and mental processes for selecting desired explanatory variables in a statistical model by using a variable selecting model that expresses linear predictor(s) as a sum of a constant and a linear combination of candidate explanatory variables and their corresponding coefficients. The mental processes include acquiring a constraint a constraint that defines a set of possible values for each of the coefficients that includes zero and an element other than zero.  The mathematical calculations include calculating an estimate 
Under the Alice framework Step 2A prong 2 analysis, the claims recite the following additional elements: an apparatus comprising a constraint acquisition unit, an estimation unit, and a selection unit.  As interpreted under 35 USC 112(f) in the discussion above, each of the units comprise specialized “functions” executed by a computer program.  See specification paragraph [0030], figure 2.  The functions executed are mental processes, and mathematical calculations and relationships.  The result is that the claims merely recite implement some math and mental processes in a computer program, i.e. “apply it” in a computer in a manner that generally links the abstract idea to the computer.  For these reasons the claims are not integrated into a practical application.
Moreover, under the Alice Framework Step 2B analysis, the claims, considered individually and as an ordered combination does not include additional elements that 

Claims 3-4 are rejected for at least the reasons cited with respect to claim 1.  Claims 3-4 merely further mathematically limit elements of claim 1.  Claim 3 merely further limits mathematical calculations of the estimation calculation.  Claim 3 contains no additional elements that would require further analysis under step 2A prong 2, and step 2B beyond that discussed with respect to claim 1.  
Under the Alice framework Step 2A prong 2 analysis claim 4 contains the following further additional elements: a narrow-down condition acquisition unit, and a narrow-down processing unit.  As interpreted under 35 USC 112(f) in the discussion above, each of the units comprise specialized “functions” executed by a computer program.  See specification paragraph [0030], figure 2. The narrow-down condition acquisition unit performs the mental process of acquiring conditions by which to narrow down variables. And the actual narrowing down based on the conditions may be either performed by a mental process or a mathematical relationship. The result is that the claims merely recite implement some math and mental processes in a computer program, i.e. “apply it” in a computer in a manner that generally links the abstract idea to the computer.  For these reasons claim 4 not integrated into a practical application.


Claims 5-8 are directed to a method that would be practiced by the apparatus of claims 1-4 respectively.  All steps recited in the method of claims 5-8 are performed by the apparatus of claims 1-4 respectively.  The claim 1-4 analysis applies equally to claims 5-8 respectively. 

Claims 9-12 are directed to a program that would be executed on the apparatus of claims 1-4 respectively.  Although computer programs may be considered as “software per se”, due to interpretation under 35 USC 112(f) wherein the steps for, i.e. the estimation step for, and the selection step for are being interpreted as having structure as discussed above, claims 9-12 are not considered as software per se.
However, the claims are considered to be directed to an abstract idea.  With respect to the abstract idea analysis, all steps recited in program of claims 9-12 are performed by the apparatus of claims 1-4 respectively.  The claim 1-4 analysis applies equally to claims 9-12 respectively. 




Allowable Subject Matter
Any indication of allowability is being withheld pending the manner in which Applicant amends the claims to overcome the rejections under 35 USC 112(a), 35 USC 112(b), 35 USC 101, and the claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 106779137A discloses establishing a multivariate linear regression prediction model based on a LASSO algorithm, and LARS algorithm for variable shrinkage and parameter selection (Abstract).  CN 106779137A further discloses the LASSO algorithm capable of realizing a simple index set and collinearity of a biased estimation method by introducing variables so that the regression coefficient of some index strictly equal zero, and further includes variables selected by variable estimation models (background).
US 20020120591 A1 Keller et al., (hereinafter “Keller”) discloses a method for determining a prediction model based on a multitude of independent data mining variables (abstract).  Keller further discloses use of a linear predictor ([0061-0065], fig 1).
J.W. McDonald et al, The Fitting of Parameter-Constrained Demographic Models, Mathl. Comput. Modelling Vol. 26 No. 6, pp 79-88, 1997 discloses parameter 
X.Bry et al., Supervised component generalized linear regression using a PLS-extension of the Fisher scoring algorithm. Journal of Multivariate Analysis 118, pp 47-60, 2013 discloses a linear regression technique that includes a multivariate Generalized Linear Model of common explanatory values (abstract, Introduction).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/EMILY E LAROCQUE/Examiner, Art Unit 2182